DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Indian parent Application No. IN201941054585, originally filed on 12/31/2019, has been filed with the present Application. 


Notice to Applicant
Claims 1-8, 10-12 and 14-17 are presently amended. 
Claims 1-18 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 9/9/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “claim 1 is directed to a specific technique, via the recited generation of features (i.e., based on inventory data), estimation of elasticity values, generation of elasticity bands (i.e., based on the estimated elasticity values), training of a classification model (i.e., based on the generated features)… The recited computer functionality are thus “additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.”
	In Diehr, a mathematical formula is patent-eligibly applied to control a real-world process. Similarly, the instant claims recite a way to control a real-world process (e.g., by generating neural network features for training a model to better handle inventory definition for a retail portfolio)… the recited approach causes prevention of wasted computation power, e.g., via improved inventory management that avoids needless ordering of items” [Arguments, pages 7-8].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that the present invention does not recite additional limitations which are considered to demonstrate a practical application. First, with regard to Diamond v. Diehr, Examiner observes that the Court evaluated additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time, and found them to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. 450 U.S. at 184, 187, 209 USPQ at 7, 8. 
In contrast, the claims in Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk. 573 U.S. 208, 110 USPQ2d 1976 (2014). In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). 573 U.S. at 225-26, 110 USPQ2d at 1984-85.

In the present invention (and in contrast to Diamond v. Diehr in a similar fashion to Alice Corp. v. CLS Bank as noted above), Examiner observes that amended independent claims 1 and 10 only recite the following additional elements – 
A system… a processor configured via executable instructions stored in non-transitory memory to… the system… [Claim 1],
…via a configured processor… [Claim 10].

The computer implemented element (i.e. a system including a processor and a memory) is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Here, Examiner considers that the present invention, in light of the additional elements, amounts to no more than mere instructions to apply the exception using a generic computer component. Instead, the claims merely link the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Thus, these additional elements do not integrate the abstract idea into a practical application. The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded. 

	Second, Applicant argues that “the recited approach thus provides an improvement to a machine learner itself, by leveraging generated features involving historical inventory data. The patent-eligible Example 39 of the 2019 PEG and the recited approach both relate to models actively getting smarter (e.g., via machine learning improvements over time involving its training). Claim 6 further specifies aspects of this training of the classification model, i.e., by being based on the assigned adjustment values. Thus, the alleged abstract idea is integrated into a practical application for at least this other reason” [Arguments, page 8].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner disagrees and respectfully observes that none of the claims recite machine learning. At most, Examiner observes that claim 1, for example, discloses “…training a classification model…”. Under broadest reasonable interpretation, Examiner maintains that the claim language does not necessitate the training of a particular machine learning model. Examiner further observes that the present specification does not appear to mention machine learning at all, nor does the specification appear to specify any particular classification models that would be considered to necessarily represent a machine learning model. As such, Examiner respectfully maintains that the step of training a classification model is not recited at a level of specificity that could be considered to demonstrate an improvement to the field of technology or otherwise significantly more than the judicial exception. As such, Examiner remains unpersuaded. 

Third, Applicant argues that “the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally…” [Arguments, page 9].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully has not alleged that the present invention describes mental processes. Instead, Examiner maintains that the present invention describes certain methods of organizing human activity. As such, Examiner remains unpersuaded.

	Fourth, Applicant argues that “In McRo, the court held at step one that the claim at issue used specific “rules in a process specifically designed to achieve an improved technological result in conventional industry practice” and, “therefore, is not directed to an abstract idea.” Here, the rules are with regard to, e.g., how the inventory for the portfolio is defined (i.e., based on the predicted discount-demand elasticity) … “the claimed approach is saved by the abstract-idea safe harbor identified by the Federal Circuit in McRo and reapplied in Core. In these cases, the claims were held patent-eligible for being directed to improvements in computer functionality achieved in specific ways…
an online fashion retail platform may implement the recited approach for better defining inventory of a portfolio by technologically “prioritizing significant categories and boosting negligent categories””  [Arguments, pages 10-11].
	In response, Applicant’s arguments are considered but are not persuasive. With regard to McRO, Inc. v. Bandai Namco Games Am. Inc., Examiner observes that the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. 
In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
Examiner respectfully maintains that the specification of the present invention (similarly to Affinity Labs of Tex. v. DirecTV, LLC) does not provide details which could be considered to demonstrate an improvement to the technological field of predicting elasticity in a portfolio. For example, as stated in response to the above arguments, the present specification does not appear to mention machine learning at all, nor does the specification appear to specify any particular classification models that would be considered to necessarily represent a machine learning model. As such, Examiner respectfully maintains that the step of training a classification model is not recited at a level of specificity that could be considered to demonstrate an improvement to the field of technology or otherwise significantly more than the judicial exception. As such, Examiner remains unpersuaded.

Fifth, Applicant argues that “the claimed components, in combination, perform additional functions that are not generic by providing a specific, technical solution that is meaningfully limited in regards to the relevant industry… the Office has discounted the claim elements individually without properly analyzing the ordered combination, e.g., to support a proposition that the functions are well-understood, routine, or conventional. The Office Action must explain why it believes that the ordered combination recited in the claims is directed to widely prevalent functions (i.e., in common use), such as generically reading and writing records from memory… the Office Action fails to provide any factual evidence that the claims are not directed to a practical application or meaningfully limited” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully observes that in the previous Office Action, the claims were not alleged to have recited only well-understood, routine, conventional activity (See MPEP 2106.05(d)). Instead, the rejection relies upon MPEP 2106.05(a) and 2106.05(f), as detailed in response to the above arguments and in the rejection below.
For example, Examiner observes that the additional elements, which include a processor and a memory, are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
	First, Applicant argues that “Although Sewak’s forecast relates to “future demand and timing of inventory depletion,” this forecast is not disclosed in Sewak as being used in the training. To be clear, page 12 of the Office Action relies on paragraph 24 of Sewak, which discloses a classifier that “is trained using labeled training data.” But such labeled data merely comprises images of apparel.
In direct contrast, the required training of claim 1 is based on inventory features. Training on images that indicate attributes for tagging apparel into categories, as taught at paragraph 24 of Sewak, is very different from training based on inventory features, as claimed. Ramani does not remedy Sewak’s deficiency, nor has the Office Action asserted otherwise” [Arguments, pages 13-14].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that through KSR Rationale C (see MPEP 2141(III)(C)), as applied in the previous Office Action, Sewak discloses …predict discount-demand elasticity of one or more other retail item in the portfolio using the trained model.
First, Sewak discloses predicting the price elasticity of retail items in a portfolio (Sewak, ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase). This information can be utilized to help shape acquisition decisions, as will be discussed in more detail below).
Sewak further discloses training a classification model for retail items in a portfolio (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the trained classification model that Sewak discloses with regard to classifying retail items in a portfolio to generate discount-demand elasticity. As in Sewak, it is within the capabilities of one of ordinary skill in the art to determine the price elasticity of retail items in a portfolio, and doing so using the disclosed trained classification model would produce the predicted result of accurate predicting the price sensitivity of items of interest for the purpose of optimizing revenues or profit. Thus, through KSR Rationale C (see MPEP 2141(III)(C)), Sewak discloses …predict discount-demand elasticity of one or more other retail item in the portfolio using the trained model.
As such, Examiner remains unpersuaded.

Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly
more. Examiner formulates an abstract idea as follows:
Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-9), and a
process (claims 10-18).

Step 2A, Prong 1: Claims 1 and 10 in part, recite the following abstract idea:
... predicting discount-demand elasticity of one or more retail items in a portfolio, the system comprising ... generate a plurality of features based on historical data of a plurality of retail items in the portfolio; ... estimate discount-demand elasticity values for the plurality of retail items in the portfolio; ... generate a set of elasticity bands for the plurality of retail items based on the estimated discount demand elasticity values; . . . train a classification model based on the generated plurality of features and the generated set of elasticity bands; and define an inventory for the portfolio based on the predicted elasticity, wherein the one or more other retail items (i) have a different set of styles and (ii) pertain to a different category, and wherein substantially no sales data is available for the one or more other retail items... generate discount-demand elasticity of the one or more retail item in the portfolio from the trained classification model [Claim 1],
... A method for predicting discount-demand elasticity of one or more retail items in a portfolio, the method comprising: generating a plurality of features based on historical data of a plurality of retail items in the portfolio; estimating discount-demand elasticity values for the plurality of retail items in the
portfolio; generating a set of elasticity bands for the plurality of retail items based on the estimated discount-demand elasticity values; training a classification model based on the generated plurality of
features and the generated set of elasticity bands; and define an inventory for the portfolio based on the predicted elasticity, wherein the one or more other retail items (i) have a different set of styles and (ii) pertain to a different category, and wherein substantially no sales data is available for the one or more other retail items and generating discount-demand elasticity of the one
or more retail items in the portfolio from the trained classification model [Claim 10].

Dependent claims 2-9 and 11-18 recite limitations relative to the independent claims, including,
for example:
.. wherein the historical features are generated based further on product attributes, sales data, pricing data, inventory data, and visibility data aggregated for the plurality of retail items one daily basis [Claim 2],
.. the set of elasticity bands based on the estimated discount-demand elasticity values and a median estimated discount-demand elasticity value [Claim 3],
.. the set of elasticity bands that classify the plurality of retail items as having low elasticity, medium elasticity and high elasticity [Claim 4],
..adjust the distribution of the plurality of retails items across the set of elasticity bands by assigning a corresponding adjustment value to each elasticity band in the set of elasticity bands [Claim 5],
..train the classification model based on the assigned adjustment values [Claim 6],
… wherein the predicted elasticity of the one or more other retail item in the portfolio is based on discount data for the one or more other retail item on an hourly basis [Claim 7],
…recommend a discount value for the one or more other retail item based on the predicted elasticity and a sales target for the portfolio [Claim 8],
…wherein the sales target comprises a revenue target for the portfolio, a gain margin target for the portfolio, or both [Claim 9].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, predicting discount-demand elasticity for items in a portfolio is considered to set forth steps for commercial or legal interactions such as marketing and sales activities and behaviors as well as business relations. As such, claims 1 and 10 are directed to concepts identified as abstract ideas.

The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 10 only recite the following additional elements – 
A system… a processor configured via executable instructions stored in non-transitory memory to… the system… [Claim 1],
…via a configured processor… [Claim 10].


The processor and memory are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 10 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
A system… a processor configured via executable instructions stored in non-transitory memory to… the system… [Claim 1],
…via a configured processor… [Claim 10].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sewak, U.S. Publication No. 2019/0318304 [hereinafter Sewak] in view of Ramani et al., U.S. Publication No. 2012/0016808 [hereinafter Ramani].

Regarding Claim 1, Sewak discloses …A system for predicting discount-demand elasticity in a portfolio, the system comprising a processor configured via executable instructions stored in non-transitory memory to: generate a plurality of features based at least on historical inventory data of a plurality of retail items in the portfolio, the retail items (i) having a set of styles and (ii) pertaining to a category (Sewak, ¶ 53, the Grouping Component 635 identifies one or more f-score groups that each Vendor Product 665 corresponds to, based on the determined categories and f-scores (discloses generating features of retails items). In the illustrated embodiment, the Forecast Component 640 generally processes the Historical Data 655 to generate forecasts or estimates for each determined group of Inventory Products 660 (discloses historical inventory data)), (Id., ¶ 84, A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media), (Id., ¶ 45, the Cognitive Application 130 determines the appropriate category for the apparel item depicted in the image. For example, as discussed above, in one embodiment, the Classifier Component 135 may process the received image with one or more machine learning models (e.g., a deep question and answer model, a neural network, and the like) to determine which category the apparel belongs to), (Id., ¶ 43, this method 400 is repeated for each category that requires training. For example, the method 400 may be completed for a formal dress category, again for an evening gown category, again for a sundress category (discloses style sets), and the like. In such an embodiment, each category is thereby associated with a respective set of one or more CNNs that have been trained explicitly for that category), (Id., ¶ 26, attributes may include the contemporariness of the apparel item (e.g., as determined based on the year the apparel item was released/announced or the year the associated image was published/featured), the designer of the apparel item, the brand of the apparel item, the publication that featured the apparel item (i.e., the magazine, website, television channel, etc. that published the corresponding image), and the like);
estimate discount-demand elasticity values for the retail items in the portfolio (Id., ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase));
train a classification model based on the generated features…  (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135);
Through KSR Rationale C (see MPEP 2141(III)(C)), Sewak discloses …predict discount-demand elasticity of one or more other retail item in the portfolio using the trained model
First, Sewak discloses predicting the price elasticity of retail items in a portfolio (Sewak, ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase). This information can be utilized to help shape acquisition decisions, as will be discussed in more detail below).
Sewak further discloses training a classification model for retail items in a portfolio (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the trained classification model that Sewak discloses with regard to classifying retail items in a portfolio to generate discount-demand elasticity. As in Sewak, it is within the capabilities of one of ordinary skill in the art to determine the price elasticity of retail items in a portfolio, and doing so using the disclosed trained classification model would produce the predicted result of accurate predicting the price sensitivity of items of interest for the purpose of optimizing revenues or profit. Thus, through KSR Rationale C (see MPEP 2141(III)(C)), Sewak discloses …predict discount-demand elasticity of one or more other retail item in the portfolio using the trained model.
Sewak further discloses …and define an inventory for the portfolio based on the predicted elasticity, wherein the one or more other retail items (i) have a different set of styles and (ii) pertain to a different category, and wherein substantially no sales data is available for the one or more other retail items (Sewak, ¶ 53, the Forecast Component 640 identifies the sales trends of each Inventory Product 660 in a particular group, and aggregates this data to determine the trend of the particular group. In such a way, the Forecast Component 640 can estimate future trends for the fashion group (e.g., future demand and timing of inventory depletion). In an embodiment, these forecasts may help shape acquisition decisions (discloses defining an inventory for a portfolio group). For example, if it is predicted that inventory of a particular Inventory Product 660 or group of products will be depleted within a week (based on the forecast), the user will likely wish to purchase additional apparel items that are similar to the identified product(s) (e.g., Vendor Products 665 that correspond to the group, based on the generated f-score)), (Id., ¶ 60, the Management Application 630 may identify a predicted gap in inventory for a particular f-score group, and find that no Vendor Products 665 can fill this gap in a satisfactory manner (e.g., because of sub-optimal price, design, timing, etc.). In such an embodiment, the Management Application 630 can therefore recommend and drive new product development (discloses items with no sales data) and design to help satisfy future demand. In some embodiments, the Management Application 630 is further configured to recommend or control promotion or marketing of the Inventory Products 660. For example, upon determining that a particular f-score group is overstocked (e.g., that the current supply far outpaces demand), the Management Application 630 may recommend a price decrease, marketing program, and the like to help spur purchases).
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose … generate a set of elasticity bands for the retail items based on the estimated discount-demand elasticity values; …and the generated bands; 
However, Ramani discloses … generate a set of elasticity bands for the retail items based on the estimated discount-demand elasticity values; …and the generated bands (Ramani, ¶ 86, Various aspects described herein relate to providing an organization with a system for measuring, updating and adjusting elasticity coefficients using a learning elasticity adjustment dashboard (LEAD) (discloses elasticity band generator). In one arrangement, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization), (Id., ¶ 38, a financial institution desiring to optimize pricing for consumer mortgages and home equity may have segments defined by loan purpose (e.g., purchase loan, refinance loan, etc.), sales channel to which the loan belongs (centralized sales, distributed retail sales, wholesale sales, e-channels, etc.), state (all fifty States plus the District of Columbia), and applicable product group (e.g., government-related loans, agency loans, etc.). In such an instance, the financial institution may have upwards of ten-thousand segments that may be evaluated using the price optimization method and model described herein. Therefore, initial segment data 435 may include a substantial amount of data that has been extracted from various sources and merged together as described in greater detail below).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization.
 The motivation for doing so would have been to improve the ability to “utilize measurement data related to the organization's competitive position in the marketplace, calculated revenue margins per product that indicate how cost-behavior impacts profitability for the organization, and consumers' response to a change in the organization's competitive position, measured in terms of market share” (Ramani, ¶ 7), wherein such improvements would benefit Sewak’s method to “monitor inventory and drive optimal acquisitions” of retail items in a portfolio [Ramani, ¶ 7; Sewak, ¶ 49].

	
Regarding claim 2, the combination of Sewak and Ramani discloses …the system of claim 1…
Sewak further discloses …wherein the features are generated based further on historical product attributes, sales data, pricing data, and visibility data aggregated for the plurality of retail items on a daily basis (Sewak, ¶ 24, the Classifier Component 135 is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155 (discloses product attributes)), (Id., ¶ 26, additional attributes may include what the object is (e.g., a shirt, pants, shoes, etc.), the material the item is made of, a pattern of the material, a name of the item, an age-group associated with the item, a gender the item is designed for, price (discloses pricing data) of the item, and the like. In some embodiments, the attributes may further include indications of the popularity of the item, such as survey responses, social media reactions (discloses visibility data), and the like), (Id., ¶ 49, the Storage 620 includes Historical Data 655, records of Inventory Products 660 (discloses inventory data), and records relating to Vendor Products 665. In the illustrated embodiment, the Historical Data 655 includes data about the Inventory Products 660 over time, such as sales trends (discloses sales data), return rates, prices, and the like), (Id., ¶ 44, the Cognitive Application 130 may continue to refine and update the one or more CNNs as needed. For example, in one embodiment, the Cognitive Application 130 refines the CNNs with new data (e.g., images) periodically (e.g., every day, every month, etc.)).

Regarding claim 3, the combination of Sewak and Ramani discloses …the system of claim 1…
Sewak further discloses …and a median estimated discount-demand elasticity value (Sewak, ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660)), (Id., ¶ 47, the f-score is a simplified version of the N-dimensional vector. For example, in some embodiments, a user may specify which attribute(s) they wish to utilize, and the f-score may correspond to that particular dimension in the N-dimensional vector. In one embodiment, if multiple attributes are to be considered, the corresponding values may be aggregated (e.g., by averaging the data, finding the median, finding the mode, etc.) to generate the f-score);
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose …wherein the set of elasticity bands is generated based on the estimated discount-demand elasticity values…
However, Ramani discloses …wherein the set of elasticity bands is generated based on the estimated discount-demand elasticity values… (Ramani, ¶ 86, Various aspects described herein relate to providing an organization with a system for measuring, updating and adjusting elasticity coefficients using a learning elasticity adjustment dashboard (LEAD) (discloses elasticity band generator). In one arrangement, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization. In one example, elasticity status may be based on the four-week rolling percent error of ((Actual Market Share-Predicted Market Share)/Actual Market Share)*100 and calculated based on the following criteria: [0087] Green: within .+-.1 Moving Range of 4-week avg. error mean [0088] Yellow: between .+-.1 and .+-.2 Moving Range of 4-week avg. error mean [0089] Red: outside .+-.2 Moving Range of 4-week avg. error mean), (Id., ¶ 38, a financial institution desiring to optimize pricing for consumer mortgages and home equity may have segments defined by loan purpose (e.g., purchase loan, refinance loan, etc.), sales channel to which the loan belongs (centralized sales, distributed retail sales, wholesale sales, e-channels, etc.), state (all fifty States plus the District of Columbia), and applicable product group (e.g., government-related loans, agency loans, etc.). In such an instance, the financial institution may have upwards of ten-thousand segments that may be evaluated using the price optimization method and model described herein. Therefore, initial segment data 435 may include a substantial amount of data that has been extracted from various sources and merged together as described in greater detail below).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization for the same reason as stated for claim 1.

Regarding claim 4, the combination of Sewak and Ramani discloses …the system of claim 1…
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose …wherein the set of elasticity bands classify the plurality of retail items as having low elasticity, medium elasticity and high elasticity
However, Ramani discloses  …wherein the set of elasticity bands classify the plurality of retail items as having low elasticity, medium elasticity and high elasticity (Ramani, ¶ 86, Various aspects described herein relate to providing an organization with a system for measuring, updating and adjusting elasticity coefficients using a learning elasticity adjustment dashboard (LEAD) (discloses elasticity band generator). In one arrangement, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization. In one example, elasticity status may be based on the four-week rolling percent error of ((Actual Market Share-Predicted Market Share)/Actual Market Share)*100 and calculated based on the following criteria: [0087] Green: within .+-.1 Moving Range of 4-week avg. error mean [0088] Yellow: between .+-.1 and .+-.2 Moving Range of 4-week avg. error mean [0089] Red: outside .+-.2 Moving Range of 4-week avg. error mean).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization for the same reason as stated for claim 1.

Regarding claim 5, the combination of Sewak and Ramani discloses …the system of claim 1…
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose …wherein the process is further configured to adjust distribution of the plurality of retails items across the set of elasticity bands by assigning a corresponding adjustment value to each elasticity band in Atty Dkt. No. 113603.2120\the set of elasticity bands.
However, Ramani discloses …wherein the process is further configured to adjust distribution of the plurality of retails items across the set of elasticity bands by assigning a corresponding adjustment value to each elasticity band in Atty Dkt. No. 113603.2120\the set of elasticity bands (Ramani, ¶ 85, linear regression models are the basis for the initial elasticity coefficients input to the optimization engine (discloses distribution adjustment module)), (Id., ¶ 86, Various aspects described herein relate to providing an organization with a system for measuring, updating and adjusting elasticity coefficients using a learning elasticity adjustment dashboard (LEAD). In one arrangement, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization. In one example, elasticity status may be based on the four-week rolling percent error of ((Actual Market Share-Predicted Market Share)/Actual Market Share)*100 and calculated (discloses adjusting the items across elasticity bands by assigning a rolling average adjustment value) based on the following criteria: [0087] Green: within .+-.1 Moving Range of 4-week avg. error mean [0088] Yellow: between .+-.1 and .+-.2 Moving Range of 4-week avg. error mean [0089] Red: outside .+-.2 Moving Range of 4-week avg. error mean).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization for the same reason as stated for claim 1.

Regarding claim 6, the combination of Sewak and Ramani discloses …the system of claim 5…
Sewak further discloses …wherein the model is further trained… (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135);
While suggested in at least Fig. 4 and related text, Sewak does not explicitly disclose …based on the assigned adjustment values.  
However, Ramani discloses …based on the assigned adjustment values (Ramani, ¶ 86, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization. In one example, elasticity status may be based on the four-week rolling percent error of ((Actual Market Share-Predicted Market Share)/Actual Market Share)*100 and calculated (discloses adjusting the items across elasticity bands by assigning a rolling average adjustment value) based on the following criteria: [0087] Green: within .+-.1 Moving Range of 4-week avg. error mean [0088] Yellow: between .+-.1 and .+-.2 Moving Range of 4-week avg. error mean [0089] Red: outside .+-.2 Moving Range of 4-week avg. error mean).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization for the same reason as stated for claim 1.

Regarding claim 7, the combination of Sewak and Ramani discloses …the system of claim 1…
Through KSR Rationale E (see MPEP 2141(III)(E)), Sewak discloses …wherein the predicted elasticity of the one or more other retail items in the portfolio is based on discount data for the one or more other retail item on an hourly basis.
First, Sewak discloses determining the price elasticity of retail items in a portfolio and training a classification model for retail items in a portfolio (Sewak, ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase). This information can be utilized to help shape acquisition decisions, as will be discussed in more detail below), (Id., ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135).
Further, Sewak discloses periodically updating the classification model (Sewak, ¶ 44, the Cognitive Application 130 may continue to refine and update the one or more CNNs as needed. For example, in one embodiment, the Cognitive Application 130 refines the CNNs with new data (e.g., images) periodically (e.g., every day, every month, etc.)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the trained classification model that Sewak discloses with regard to classifying retail items in a portfolio to generate discount-demand elasticity. As in Sewak, it is within the capabilities of one of ordinary skill in the art to determine the price elasticity of retail items in a portfolio, and doing so using the disclosed trained classification model would produce the predicted result of accurate predicting the price sensitivity of items of interest for the purpose of optimizing revenues or profit.
Since accurate product data is a key factor in the success of any retail business, whether it be brick and mortar or online, the most common vehicle for businesses to measure product data is to maintain a prediction model and periodically update the data. As discussed by Sewak, product data modeling should be updated periodically to maintain accurate data and forecasting. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to update the elasticity classification model based on data received hourly, since there are a finite number of identified, predictable potential solutions (i.e. reasonable time-period resolutions for collecting modeling data) to the recognized need (accurate product data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). Thus through KSR Rationale E (see MPEP 2141(III)(E)), Sewak discloses …wherein the predicted elasticity of the one or more other retail items in the portfolio is based on discount data for the one or more other retail item on an hourly basis.

Regarding claim 8, the combination of Sewak and Ramani discloses …the system of claim 1…
Sewak further discloses …wherein the processor is further configured to recommend a discount value for the one or more other retail item predicted elasticity and a sales target for the portfolio (Sewak, ¶ 58, the Optimization Component 650 may consider the f-score group's determined forecast (discloses sales target) (e.g., whether there is a projected gap between demand and inventory), price elasticity, interactions, and the like), (Id., ¶ 60, upon determining that a particular f-score group is overstocked (e.g., that the current supply far outpaces demand), the Management Application 630 (discloses a discount recommendation module) may recommend a price decrease, marketing program, and the like to help spur purchases. Similarly, in some embodiments, the Management Application 630 may recommend price changes (including increases) for current Inventory Products 660 to maximize profits).


Regarding claim 9, the combination of Sewak and Ramani discloses …the system of claim 1…
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose …wherein the sales target comprises a revenue target for the portfolio, a gain margin target for the portfolio, or both (Ramani, ¶ 33, aspects described herein refer to numerous metrics for quantifying the inputs, outputs, components and performance of the optimization model. These metrics are designed to be utilized by the optimization engine as part of an overall business strategy of maximizing revenue return) (disclose revenue target)), (Id., ¶ 136, an organization may define the following two objective functions for maximization using the optimization engine: (1) Maximize Volume and (2) Maximize Margin Revenue. These example objective functions, which will be described in greater detail below, may represent one or more long-term strategic goals of the organization, or may be defined to achieve certain short-term targets).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the sales target elements of Ramani in the analogous art of business review and volume optimization for the same reason as stated for claim 1.

Regarding Claim 10, Sewak discloses …A method for predicting, via a configured processor, discount-demand elasticity in a portfolio, the method comprising: generating a plurality of features based at least on historical  inventory data of a plurality of retail items in the portfolio, the retail items (i) having a set of styles and (ii) pertaining to a category (Sewak, ¶ 53, the Grouping Component 635 (discloses feature engineering module) identifies one or more f-score groups that each Vendor Product 665 corresponds to (discloses generating features of retails items), based on the determined categories and f-scores. In the illustrated embodiment, the Forecast Component 640 generally processes the Historical Data 655 to generate forecasts or estimates for each determined group of Inventory Products 660), (Id., ¶ 22, the Cognitive Device 105 includes a Processor 110, a Memory 115, Storage 120, and a Network Interface 125), (Id., ¶ 45, the Cognitive Application 130 determines the appropriate category for the apparel item depicted in the image. For example, as discussed above, in one embodiment, the Classifier Component 135 may process the received image with one or more machine learning models (e.g., a deep question and answer model, a neural network, and the like) to determine which category the apparel belongs to), (Id., ¶ 43, this method 400 is repeated for each category that requires training. For example, the method 400 may be completed for a formal dress category, again for an evening gown category, again for a sundress category (discloses style sets), and the like. In such an embodiment, each category is thereby associated with a respective set of one or more CNNs that have been trained explicitly for that category), (Id., ¶ 26, attributes may include the contemporariness of the apparel item (e.g., as determined based on the year the apparel item was released/announced or the year the associated image was published/featured), the designer of the apparel item, the brand of the apparel item, the publication that featured the apparel item (i.e., the magazine, website, television channel, etc. that published the corresponding image), and the like);
estimating discount-demand elasticity values for the retail items in the portfolio (Id., ¶ 56, the Interplay Component 645 also determines the price elasticity (determines elasticity estimator) of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase));
training a classification model based on the generated features…  (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135);
Through KSR Rationale C (see MPEP 2141(III)(C)), Sewak discloses …predicting discount-demand elasticity of one or more other retail item in the portfolio using the trained model
First, Sewak discloses determining the price elasticity of retail items in a portfolio (Sewak, ¶ 56, the Interplay Component 645 also determines the price elasticity of each identified f-score group (e.g., based on the elasticity of the corresponding Inventory Products 660). In an embodiment, the elasticity may be defined as the relationship between sales of the Inventory Product(s) 660 and the price(s) of the product(s). For example, based on the Historical Data 655, the Interplay Component 645 may determine how sales within an f-score group are affected by raising or lowering the price (i.e., whether they increase or decrease), as well as the magnitude of that change (i.e., how rapidly sales decrease or increase). This information can be utilized to help shape acquisition decisions, as will be discussed in more detail below).
Sewak further discloses training a classification model for retail items in a portfolio (Sewak, ¶ 24, the Classifier Component 135 (discloses training module) is trained using labeled training data, such as Apparel Images 150. In the illustrated embodiment, each Apparel Image 150 stored in Storage 120 includes associated metadata describing the image, and/or describing apparel item depicted therein. For example, as illustrated, each Apparel Image 150 includes one or more Attribute Tags 155. In one embodiment, one such Attribute Tag 155 indicates which category the depicted apparel item belongs to. In this way, the tagged Apparel Images 150 can be used to train one or more cognitive models in the Classifier Component 135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the trained classification model that Sewak discloses with regard to classifying retail items in a portfolio to generate discount-demand elasticity. As in Sewak, it is within the capabilities of one of ordinary skill in the art to determine the price elasticity of retail items in a portfolio, and doing so using the disclosed trained classification model would produce the predicted result of accurate predicting the price sensitivity of items of interest for the purpose of optimizing revenues or profit. Thus, through KSR Rationale C (see MPEP 2141(III)(C)), Sewak discloses …predicting discount-demand elasticity of one or more other retail item in the portfolio using the trained model.
Sewak further discloses …and defining an inventory for the portfolio based on the predicted elasticity, wherein the one or more other retail items (i) have a different set of styles and (ii) pertain to a different category, and wherein substantially no sales data is available for the one or more other retail items (Sewak, ¶ 53, the Forecast Component 640 identifies the sales trends of each Inventory Product 660 in a particular group, and aggregates this data to determine the trend of the particular group. In such a way, the Forecast Component 640 can estimate future trends for the fashion group (e.g., future demand and timing of inventory depletion). In an embodiment, these forecasts may help shape acquisition decisions (discloses defining an inventory for a portfolio group). For example, if it is predicted that inventory of a particular Inventory Product 660 or group of products will be depleted within a week (based on the forecast), the user will likely wish to purchase additional apparel items that are similar to the identified product(s) (e.g., Vendor Products 665 that correspond to the group, based on the generated f-score)), (Id., ¶ 60, the Management Application 630 may identify a predicted gap in inventory for a particular f-score group, and find that no Vendor Products 665 can fill this gap in a satisfactory manner (e.g., because of sub-optimal price, design, timing, etc.). In such an embodiment, the Management Application 630 can therefore recommend and drive new product development (discloses items with no sales data) and design to help satisfy future demand. In some embodiments, the Management Application 630 is further configured to recommend or control promotion or marketing of the Inventory Products 660. For example, upon determining that a particular f-score group is overstocked (e.g., that the current supply far outpaces demand), the Management Application 630 may recommend a price decrease, marketing program, and the like to help spur purchases).
While suggested in at least Fig. 12 and related text, Sewak does not explicitly disclose …generating a set of elasticity bands for the retail items based on the estimated discount-demand elasticity values; …and the generated bands; 
However, Ramani discloses …generating a set of elasticity bands for the retail items based on the estimated discount-demand elasticity values; …and the generated set of elasticity bands (Ramani, ¶ 86, Various aspects described herein relate to providing an organization with a system for measuring, updating and adjusting elasticity coefficients using a learning elasticity adjustment dashboard (LEAD) (discloses elasticity band generator). In one arrangement, an elasticity status (e.g., green, yellow, red, etc.) (discloses elasticity bands) is determined each week for each segment defined for the optimization process. The elasticity status for each segment may be rolled up using LEAD and reviewed on a periodic basis (e.g., weekly) by one or more levels or individuals of the organization), (Id., ¶ 38, a financial institution desiring to optimize pricing for consumer mortgages and home equity may have segments defined by loan purpose (e.g., purchase loan, refinance loan, etc.), sales channel to which the loan belongs (centralized sales, distributed retail sales, wholesale sales, e-channels, etc.), state (all fifty States plus the District of Columbia), and applicable product group (e.g., government-related loans, agency loans, etc.). In such an instance, the financial institution may have upwards of ten-thousand segments that may be evaluated using the price optimization method and model described herein. Therefore, initial segment data 435 may include a substantial amount of data that has been extracted from various sources and merged together as described in greater detail below).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the price elasticity and classification model elements of Sewak to include the elasticity band grouping elements of Ramani in the analogous art of business review and volume optimization for the same reasons as stated for claim 1.

Regarding claims 11-18, these claims recite limitations substantially similar to those in claims 2-9, respectively, and are rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saha et al., U.S. Publication No. 2019/0355030 discloses an item-specific value optimization tool.
Clayton, U.S. Publication No. 2008/0313015 discloses a pricing plan of record.
Diev et al., U.S. Publication No. 2014/0278803 discloses a system and method for estimating price sensitivity and/or price aggregation for a population having a collection of items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624